     Case 2:20-cv-02340-KJM-CKD Document 4 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ARTHUR HARRIS,                                  No. 2:20-cv-02340-KJM-CKD PS
12                          Plaintiff,
13             v.                                        ORDER
14       NEW REZ LLC., ET AL.,
15                          Defendants.
16

17            Plaintiff, who proceeds in this action without counsel, has requested leave to proceed in

18   forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 3.)1 Plaintiff’s application in support of

19   the request to proceed in forma pauperis, however, is unsigned, and therefore it is not made under

20   penalty of perjury. The unsigned application fails to meet the affidavit requirement of 28 U.S.C.

21   § 1915.

22            Accordingly, IT IS ORDERED that:

23            1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 3) is denied without

24                  prejudice; and

25   /////

26   /////

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
     Case 2:20-cv-02340-KJM-CKD Document 4 Filed 12/01/20 Page 2 of 2


 1             2. Plaintiff is granted leave to file an amended application to proceed in forma pauperis

 2                  that complies with the requirements of 28 U.S.C. § 1915.

 3   Dated: December 1, 2020
                                                        _____________________________________
 4
                                                        CAROLYN K. DELANEY
 5                                                      UNITED STATES MAGISTRATE JUDGE

 6

 7   17.2340.ifp deny

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
